Citation Nr: 1825279	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  13-12 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to November 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2016, the Veteran testified at a videoconference hearing held before the undersigned Veterans Law Judge.  A transcript of the proceedings has been included in the claims file.


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss was not manifested during his active service, is not shown to be causally or etiologically related to his active service, and is not shown to have manifested within one year from the date of his separation from service.

2.  The Veteran's current tinnitus was not manifested during his active service, is not shown to be causally or etiologically related to his active service, and is not shown to have manifested within one year from the date of his separation from service.

3.  The Veteran's current back disability was not manifested during his active service, is not shown to be causally or etiologically related to his active service, and is not shown to have manifested within one year from the date of his separation from service.

CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2017).

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

3.  The criteria for service connection for a back disability are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  As such, the case is ready to be decided on its merits.

Service Connection 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C. § 1113(b); 38 C.F.R. § 3.303(d).  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C. § 7104(a) (2012); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Service connection for certain chronic diseases, including arthritis (i.e., degenerative joint disease) and organic diseases of the nervous system, such as sensorineural hearing loss and tinnitus, will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).   See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (characterizing high frequency sensorineural hearing loss as an organic disease of the nervous system).  The U.S. Court of Appeals for Veterans Claims (Court) issued a decision adding tinnitus (as an organic disease of the nervous system) to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258, 264 (2015).  

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Bilateral Hearing Loss and Tinnitus 

The Veteran testified that his hearing loss and tinnitus were caused by in-service noise exposure and have been present since his separation from active service.  He explained that he drove tanks and was exposed to loud artillery in service.

The Veteran's DD 214 Form confirms that he served as an armor crewman in service. 

The Veteran was afforded a VA hearing loss and tinnitus examination in March 2012.  The VA examiner diagnosed bilateral sensorineural hearing loss and tinnitus.  The examiner opined that it was not at least as likely as not that the Veteran's hearing loss and tinnitus were related to his active service.  He explained that the Veteran had limited noise exposure during his active service.  The Veteran drove a tank with occasional noise exposure from tanks and weapons.  He also fired weapons during training and was a right-handed shooter.  The Veteran was knocked off his feet and landed on his back from an explosion but denied a head injury.  He had occupational noise exposure from construction work prior to service and after service.  He worked for 10 years as a trucker driver, 6 years in manufacturing, and 8 years as a heavy equipment operator.  Review of the Veteran's service treatment records showed no shift in his hearing acuity during service.  The VA examiner concluded that the Veteran's current tinnitus and hearing loss were most likely due to his post-military occupational noise exposure.

In October 2012, Dr. C.W., a private doctor of audiology, wrote that it was at least as likely as not that the Veteran's hearing loss and tinnitus were related to his in-service noise exposure.  She did not review the Veteran's in-service audiograms.

The Board finds that the opinion provided by the March 2012 VA examiner is more probative than the opinion rendered by Dr. C.W. in October 2012.  Dr. C.W. did not review the Veteran's in-service audiograms or consider the Veteran's post-service occupational noise exposure.  By contrast, the VA examiner's opinion was based on a review of the complete record and consideration of the Veteran's service treatment records and post-service noise exposure. 

The weight of the evidence is against a finding that the Veteran's tinnitus and hearing loss manifested within one year of his active service.  The Board has considered the Veteran's lay statements regarding a continuity of symptomatology since active service.  However, his lay statements are contradicted by his separation audiogram, which reflected normal hearing at separation from active service.  Furthermore, the March 2012 VA examiner found that the onset of his bilateral hearing loss was related to his intensive post-service occupational noise exposure and that his tinnitus was a symptom of his bilateral hearing loss.  Therefore, service connection may not be granted on a presumptive basis.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

To the extent that the Veteran asserts his current tinnitus and hearing loss were caused by his in-service noise exposure, the Board finds that these statements are outweighed by the VA examiner's opinion.  The VA examiner based his opinion on consideration of the Veteran's lay statements, the service treatment records, post-service treatment records, examination of the Veteran, and the examiner's medical expertise.  His opinion is clearly explained and supported by the record.  Therefore, it is highly probative. 

For the foregoing reasons, the preponderance of the evidence is against the claims for entitlement to service connection for bilateral hearing loss and tinnitus.  The benefit-of-the-doubt doctrine is not for application.  38 U.S.C. § 5107(b).  The claims are denied.
Back Disability

The Veteran testified that he injured his back when he fell on ice during guard duty.  He reported that his back pain had continued since service.  

The Veteran's service treatment records confirm treatment for back pain over a 2 year period.  He was diagnosed with lumbosacral sprain in December 1962.  The Veteran was seen for back pain again in March 1963 and August 1963.  He was diagnosed with lower thoracic strain in March 1965.  X-ray studies performed in 1964 and 1965 were negative for the lumbar and thoracic area.  The Veteran's November 1966 discharge examination documented a normal spine.

A February 1986 letter from Dr. G.V. stated that the Veteran's back pain had persisted since his 1981 automobile accident.  The Veteran also experienced back pain after a 1975 automobile accident.  He had no residuals from the 1975 accident until 1981.  The Veteran returned to work after his 1975 accident without incident.

In June 2012, the Veteran was afforded a VA examination to determine the nature and etiology of his back disability.  The VA examiner diagnosed degenerative disc disease and indicated its onset was in 1980.  He recounted the Veteran's treatment for back pain during active service and his treatment following his post-service automobile accidents.  The VA examiner opined that the Veteran's back disability was less likely than not caused by his in-service injury.  He elaborated that there was no significant back injury during service despite being treated for back pain several times.  The record was silent for a period of approximately 14 years that would document continued complaints or treatment.  The Veteran's treatment in the early 1980s was related to an on-the-job injury that was followed by 2 surgeries.  He concluded that the post-service on-the-job injury was a more likely etiology of the current lumbar spine disability.

There are no positive medical opinions of record. 

The weight of the evidence is against a finding that the Veteran's back disability manifested within one year of his active service.  The Board has considered the Veteran's lay statements regarding a continuity of symptomatology since active service.  However, his lay statements are contradicted by his medical records.  He sustained an automobile accident in 1975 and experienced back pain, but the pain resolved.  The February 1986 letter from Dr. G.V. highlighted the Veteran's 1981 accident as the cause of the back disability.  The June 2012 VA examiner found that the onset of his current back disability coincided with his 1980 on-the-job injury.  The Veteran's statements given while he received treatment in the 1980s are against a finding that the Veteran's back disability began in service.  Therefore, service connection may not be granted on a presumptive basis.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

To the extent that the Veteran asserts his current back disability was caused by his in-service fall, the Board finds that these statements are outweighed by the VA examiner's opinion.  The VA examiner based his opinion on consideration of the Veteran's lay statements, the service treatment records, post-service treatment records, examination of the Veteran, and the examiner's medical expertise.  His opinion is clearly explained and supported by the record.  Therefore, it is highly probative. 

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for a back disability.  The benefit-of-the-doubt doctrine is not for application.  38 U.S.C. § 5107(b).  The claim is denied.












ORDER

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for tinnitus is denied. 

Entitlement to service connection for a back disability is denied.



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


